DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” does not fall within any of the four categories of patent eligible subject matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson et al. (US6178253).

a vegetation information acquisition procedure of acquiring vegetation information using an imaging signal of vegetation (column 6 lines 6-50); and 
a difference acquisition procedure of acquiring difference information (column 2 lines 61-64) between the vegetation information (column 6 lines 51-55, column 8 lines 37-65) and reference vegetation information (column 4 line 54 to column 5 line 6) related to a specific environmental stress (column 3 lines 54-67).

To claim 10, Hendrickson teach an information generation apparatus (as explained in response to claim 1 above).

To claim 21, Hendrickson teach a program causing a computer to execute a method of claim 1 (as explained in response to claim 1 above).




To claim 2, Hendrickson teach claim 1.
Hendrickson teach wherein the vegetation information acquisition procedure includes obtaining vegetation information associated with a reference district set into a state of being free of the specific environmental stress from an imaging signal of the reference district, and obtaining vegetation information associated with a district to be measured set into a state of being likely to have the specific environmental stress from an imaging signal of the district to be measured, and 

To claim 3, Hendrickson teach claim 2.
Hendrickson teach wherein the reference vegetation information acquisition procedure includes calculating the reference vegetation information used to perform the computation of the difference between the vegetation information associated with the district to be measured and the reference vegetation information by using vegetation information obtained from an imaging signal of the reference district that is determined to be identical in a time zone to the imaging signal used for obtaining the vegetation information associated with the district to be measured (Fig. 4A-C, column 3 lines 25-39, same time zone is inherent since both reference vegetation district and measurement vegetation district are next to each other).

To claim 4, Hendrickson teach claim 2.
Hendrickson teach wherein the vegetation information acquisition procedure includes obtaining vegetation information from a first imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being free of the specific environmental stress, and obtaining vegetation information from a second imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being likely to have the specific environmental stress, the reference vegetation information acquisition 

To claim 5, Hendrickson teach claim 1.
Hendrickson teach wherein the imaging signal includes a captured image (Fig. 6).

To claim 6, Hendrickson teach claim 1.
Hendrickson teach wherein the difference acquisition procedure includes generating image information serving as the difference information (column 8 lines 37-44).

To claim 7, Hendrickson teach claim 2.
Hendrickson teach wherein the reference vegetation information acquisition procedure includes calculating an average value of vegetation information in the state of being free of the specific environmental stress in calculating the reference vegetation information (column 5 lines 1-25).

To claim 8, Hendrickson teach claim 1.
Hendrickson teach wherein the specific environmental stress includes any one of a water stress, a low-temperature stress, a high-temperature stress, a drying stress, a stress caused by a shortage of carbon dioxide, or a nitrogen stress (column 3 line 54 to column 4 line 3)

To claim 9, Hendrickson teach claim 1.
Hendrickson teach wherein the vegetation information includes any one of a PRI, a magnitude of chlorophyll fluorescence, a chlorophyll fluorescence index, or a state transition reflectance (column 5 lines 1-13, column 7 lines 15-25, column 8 lines 37-65).


To claim 11, Hendrickson teach claim 10.
Hendrickson teach further comprising: a reference vegetation information acquisition section that obtains the reference vegetation information using vegetation information acquired from an imaging signal of the vegetation in a state of being free of the specific environmental stress (as explained in response to claim 2 above).

To claim 12, Hendrickson teach claim 10.
Hendrickson teach further comprising: an image acquisition section that acquires captured image data as an imaging signal by an external imaging apparatus (Fig. 6).

To claim 13, Hendrickson teach claim 12.
Hendrickson teach comprising: for the captured image data acquired by the image acquisition section, a division acquisition section that acquires division information for discriminating a captured image indicating the vegetation information in the state of being free of the specific environmental stress from a captured image indicating vegetation information in a state of being likely to have the specific environmental stress (column 8 line 66 to column 9 line 4).

To claim 14, Hendrickson teach claim 13.
Hendrickson teach wherein the reference vegetation information acquisition section determines vegetation information obtained from the captured image indicating the vegetation information in the state of being free of the specific environmental stress on a basis of the division information, and obtains the reference vegetation information using the determined vegetation information (column 3 lines 6-24, column 8 line 66 to column 9 line 4).

To claim 15, Hendrickson teach claim 12.
Hendrickson teach comprising: for the captured image data acquired by the image acquisition section, an image division section that divides the captured image data into a captured image indicating vegetation information in the state of being free of the specific environmental stress and a captured image indicating vegetation information in a state of being likely to have the specific environmental stress (Fig. 2, column 5 lines 15-25).

To claim 16, Hendrickson teach claim 11.
Hendrickson teach wherein the reference vegetation information acquisition section calculates the reference vegetation information relative to vegetation information in a state of being likely to have the specific environmental stress by using vegetation information obtained from an imaging signal in the state of being free of the specific environmental stress, the imaging signal being determined to be identical in a time zone to an imaging signal used for obtaining the vegetation information in the state of being likely to have the specific environmental stress (as explained in response to claim 3 above).

To claim 19, Hendrickson teach claim 10.
Hendrickson teach wherein the difference acquisition section generates image information serving as the difference information, and the information generation apparatus includes an image output section that outputs the image information (column 8 line 66 to column 9 line 4).

To claim 20, Hendrickson teach claim 11.
Hendrickson teach wherein the reference vegetation information acquisition section obtains the reference vegetation information using the vegetation information acquired by the vegetation information acquisition section from the imaging signal of the vegetation in the state of being free of the specific environmental stress (column 2 line 56 to column 3 line 24).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US6178253).
To claim 17, Hendrickson teach claim 10.
Official Notice is taken).

To claim 18, Hendrickson teach claim 10.
Hendrickson teach comprising: an instruction section that controls environmental stress variable installation on a basis of the difference information acquired by the difference acquisition section (as explained in response to claim 17 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 11, 2021